MEMORANDUM **
Rosa Valenzuela, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying her motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review the denial of a motion to reopen for abuse of discretion, Fernandez v. Gonzales, 439 F.3d 592, 601 *635(9th Cir.2006), and we deny the petition for review.
The BIA considered the new evidence regarding Valenzuela’s daughter and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (The BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational, or contrary to law.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.